     Case 18-20179         Doc 94     Filed 05/16/19 Entered 05/16/19 21:55:06           Desc Main
                                        Document     Page 1 of 3


                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE

    In re:
                                                                         Chapter 13
                     Charles Pappas,
                                                                    Case No.: 18-20179
                                             Debtor.

                                          Motion for Sanctions

             Donna Parris, a creditor in this Chapter 13 proceeding, submits this Motion for Sanctions

regarding the Debtor’s noncompliance with this Court’s prior order regarding discovery [Dkt.

No. 69].

             1.     On December 21, 2018, this Court entered an order on discovery that included a

procedure for the collection and review of the Debtor’s emails for potential privilege.

             2.     On April 4, 2019, counsel for Plaintiff received the Debtor’s emails.1

             3.     Counsel for Plaintiff imported the emails into software that could read the emails

and reviewed them for privilege. Counsel for Plaintiff segregated potentially privileged emails

into three categories: (1) emails that were likely privileged, (2) emails that contained no legal

advice but were between Mr. Pappas and counsel,2 and (3) emails that contained likely

exceptions from privilege.3 In the latter category, the principal exceptions to privilege identified

were for (a) attorney-client fee agreements, (b) instances where privilege may have been waived,

and (c) instances where the crime-fraud exception to privilege potentially apply.




1
 The Debtor provided the necessary consents in a timely fashion. Delay in producing the emails
appears to have been caused by the death of an employee at Yahoo!
2
    This category contains 49 emails.
3
    This category contains 16 emails.
    Case 18-20179      Doc 94     Filed 05/16/19 Entered 05/16/19 21:55:06             Desc Main
                                    Document     Page 2 of 3


        4.      Counsel for Plaintiff then copied the original disc from Yahoo!, as well as the

segregated archives generated, onto a new disc and sent that disc together with instructions for

opening the emails to counsel for the Debtor via Federal Express Ground on April 10, 2019. A

copy of the letter is attached.

        5.      Counsel for Parris received no response from counsel for the Debtor and inquired

as to the status of review by email on April 24, 2019.

        6.      On April 29, 2019 counsel for the Debtor provided some discovery responses but

no update as to the status of privilege review.

        7.      On April 30, 2019, counsel for the parties exchanged additional emails regarding

the Debtor’s emails. During that conversation, it became apparent that counsel for the Debtor had

not and was not going to review the emails previously provided. As a result, counsel for Parris

requested a telephonic conference and offered May 7 and May 8. Counsel for the Debtor did not

respond until May 8 and the parties ultimately were not able to have a conference until Tuesday,

May 14.

        8.      During the conference on May 14, counsel for the Debtor advised he was unable

to open the emails and requested paper copies. Counsel for Parris advised that Parris was

unwilling to provide paper copies and offered to provide .pdf and .html files.4 Those files were

provided to counsel for the Debtor on May 15.

        9.      Counsel for Parris has not received any update regarding the emails.

        10.     Counsel for Parris requests that, as a sanction for the Debtor’s delay in bringing

any issues with reviewing emails for privilege to the attention of Parris or the Court until the eve



4
 The .html files permit the emails and their attachments to be viewed in any internet browser.
The .pdf files do not contain the attachments due to limitations of undersigned counsel’s
software.


                                                  2 of 3
  Case 18-20179         Doc 94    Filed 05/16/19 Entered 05/16/19 21:55:06            Desc Main
                                    Document     Page 3 of 3


of trial, privilege be deemed waived with respect to the second and third categories of segregated

emails discussed in paragraph three of this memorandum.

          11.    In order to reduce the burden on the Court and the Parties, correspondence

between counsel relevant to this motion has been omitted but counsel for Parris is prepared to

file that correspondence if requested by the Court.

          12.    Counsel for Parris is also prepared to submit copies of the Debtor’s emails

together with an explanation of why no attorney-client privilege should attach for in camera

review.

          WHEREFORE, Ms. Parris prays for an order granting her motion in full, together with

such other and further relief as this Court deems just and proper.



Dated: May 16, 2019                            By:        /s/ David Lavery
                                                         Greg Kirschner (admitted pro hac vice)
                                                         David Lavery (admitted pro hac vice)
                                                         The Connecticut Fair Housing Center
                                                         60 Popieluszko Court
                                                         Hartford, CT 06106
                                                         Tel: (860) 560-8948
                                                         Fax: (860) 247-4236
                                                         E-mail: dlavery@ctfairhousing.org;

                                                         Local Counsel:

                                                         /s/ Thomas A. Cox
                                                         Thomas A. Cox
                                                         P.O. Box 1314
                                                         Portland, Maine 04104
                                                         (207) 749-6671




                                                3 of 3
